        Case 3:18-cv-01708-VLB Document 38 Filed 07/26/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT


HUNTINGTON TECHNOLOGY                        Case No. 3:18-cv-01708-VLB
FINANCE, INC. f/k/a MACQUARIE
EQUIPMENT FINANCE, INC.                      HONORABLE VANESSA L. BRYANT
f/k/a MACQUARIE EQUIPMENT
FINANCE, LLC

            Plaintiff,

      vs.

GARETT ALAN NEFF a/k/a
GARY NEFF, JOHN MARK SCHMID,
and DAVID KARL SCHMID

            Defendants.


                PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      Plaintiff Huntington Technology Finance, Inc. f/k/a Macquarie Equipment

Finance, Inc. f/k/a Macquarie Equipment Finance, LLC (“Huntington”), by its

attorneys, respectfully submit this Motion for Summary Judgment pursuant to

Fed. R. Civ. P. 56. In support thereof, Huntington relies upon the accompanying

Brief in Support and Statement of Undisputed Material Facts, which are

incorporated by reference as if fully set forth herein. Oral argument is requested.




                         [This space left intentionally blank.]
        Case 3:18-cv-01708-VLB Document 38 Filed 07/26/19 Page 2 of 3



                                         Respectfully Submitted,

Date: July 26, 2019                      METZ LEWIS BRODMAN MUST
                                         O’KEEFE LLC

                                         By: /s/ Justin M. Tuskan
                                             John R. O’Keefe, Jr. (phv00948)
                                             Justin M. Tuskan (phv00926)
                                             535 Smithfield Street, Suite 800
                                             Pittsburgh, PA 15222
                                             Phone: (412) 918-1100
                                             Fax: (412) 918-1199
                                             jokeefe@metzlewis.com
                                             jtuskan@metzlewis.com
                                             Attorneys for Plaintiff
                                             Huntington Technology Finance,
                                             Inc.

                                             - and -

                                             Thomas J. Sansone (ct00617)
                                             CARMODY TORRANCE SANDAK
                                             & HENNESSEY, LLP
                                             195 Church Street, 18th floor
                                             New Haven, CT 06509
                                             Phone (203) 777-5501
                                             Fax: (203) 784-3199
                                             tsansone@carmodylaw.com
                                             Attorneys for Plaintiff
                                             Huntington Technology Finance,
                                             Inc.
        Case 3:18-cv-01708-VLB Document 38 Filed 07/26/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing Motion to for

Summary Judgment was served upon the following counsel of record this 26th day

of July, 2019 via the Court’s Electronic Filing System:


                                    Eric A. Henzy
                                 Christopher H. Blau
                                Zeisler & Zeisler, P.C
                             10 Middle Street, 15th Floor
                                Bridgeport, CT 06604
                                ehenzy@zeislaw.com
                                 cblau@zeislaw.com
                              Attorneys for Defendants


                                              METZ LEWIS BRODMAN MUST
                                              O’KEEFE LLC

                                              /s/ Justin M. Tuskan
                                              John R. O’Keefe, Jr.
                                              Justin M. Tuskan
